Citation Nr: 0424022	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a disability of 
the lumbar spine, currently rated 20 percent disabling.

2.  Entitlement to compensation benefits for tardive 
dyskinesia pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979.

This matter is on appeal to the Board of Veterans Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has issued VCAA notice letters to the veteran that 
collectively are compliant with Quartuccio, supra.




The veteran filed a claim for increase in January 2001 and 
the record shows VA examined him in January 2003 and April 
2003.  Neither examination addressed functional loss due to 
pain per 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. 
Brown, 8Vet. App. 202 (1995) and it appears that the 
examinations had multiple purposes.  

It even appears that the examination directed to the lumbar 
spine was not conducted with the claims file available for 
review in conjunction with the examination.  The examinations 
report from January 2003 does not indicate that the claims 
file was reviewed in connection with the claim for an 
increased rating.  The April 2003 examination appeared 
directed to the thoracic spine.

The fact that the VA examination for a rating increase may 
have been conducted without access to the appellant's claims 
file renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003).  ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Finally, the Board observes that the veteran was not provided 
the revised criteria for rating spinal disorders applicable 
to the service-connected low back disability directly or by 
analogy.  The Board observes that the representative referred 
to the 60 percent rating for the low back in discussing the 
claim in February 2004.  This raises the application of the 
criteria for intervertebral disc syndrome (IVDS) in this 
matter.

As for the claim for compensation under 38 U.S.C.A. § 1151, 
the record does show that tardive dyskinesia was reported on 
a number of occasions through 1999.  The VA hospital summary 
in November 2002 noted multiple past psychiatric admissions 
and a history of "diskinetic mouth movements" on 
antipsychotic medication.  The veteran filed the claim in 
March 2000 asserting that he had this disorder as a result of 
medication that VA prescribed for his psychiatric disorder.  
The references to tardive dyskinesia in the medical record at 
the time he filed the claim is sufficient to establish 
contemporaneous evidence of a disability.  Thus having 
satisfied the threshold element and asserting a connection to 
VA medical treatment, an examination/opinion is necessary to 
decide the claim fairly.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran has not been afforded the 
benefit of a VA medical examination in connection with his 
appeal.  He is entitled to such an examination for the 
purpose of addressing the question of whether tardive 
dyskinesia is due to VA negligence, fault, treatment, etc.

The veteran was scheduled to appear at a Board 
videoconference hearing in June 2004.  The record shows that 
he did not appear for the hearing but the notice was dated 
less than 30 days prior to the hearing date and it did not 
indicate that this was a rescheduled hearing.  See 38 C.F.R. 
§ 19.75 (2003).  The notice was sent to the veteran at his 
current address.  The additional development requested in 
this remand order is warranted, as the record is clearly 
inadequate for an informed determination, clarification of 
the hearing status notwithstanding.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his lumbar spine 
disability since January 2000 and for 
tardive dyskinesia at any time.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon and a VA special 
neurologic examination by a specialist in 
neurology including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of service-connected disability of the 
lumbar spine.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous and amended criteria for rating 
spinal disorders under 38 C.F.R. § 4.71a, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination(s).  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiners 
address the following medical issues:

(a) Does the service-connected disability 
of the lumbar spine involve only the 
nerves, or does it also involve the 
muscles and joint structure?
(b) Does the service-connected disability 
of the lumbar spine cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot 
be quantified, the examiners should so 
indicate.
(c) With respect to the subjective 
complaints of pain, each examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability of the lumbar spine, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability of the lumbar spine, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability of the 
lumbar spine.
(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability of the lumbar spine, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disability of the 
lumbar spine.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiners should so 
indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating spinal 
disorders including IVDS as applicable.

6.  The VBA AMC should arrange for a 
special VA psychiatry examination 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
tardive dyskinesia that may be present, 
and whether it is due to VA treatment, 
negligence, fault, etc.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

The examiner must be requested to express 
an opinion as to whether the veteran has 
additional disability manifested by 
tardive dyskinesia as a result of VA 
treatment for a psychiatric disorder.

If it is found that the veteran did in 
fact develop additional disability of 
tardive dyskinesia that was caused by VA 
treatment, then an opinion must be 
expressed as to whether such additional 
disability was caused by:

Carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
medical treatment; or, an event not 
reasonably foreseeable.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, including clarification 
of the request for a Board hearing, the 
VBA AMC should readjudicate the claim of 
entitlement to an increased rating for a 
disability of the lumbar spine.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, (previous and amended 
criteria).  The VBA AMC should also 
readjudicate the issue of entitlement to 
compensation benefits for tardive 
dyskinesia under the provisions of 
38 U.S.C.A. § 1151.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for an increased 
evaluation and compensation benefits for tardive dyskinesia 
pursuant to the criteria of 38 U.S.C.A. § 1151, and may 
result in their denial.  38 C.F.R. § 3.655 (2003); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

